EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruth Tyler-Cross on 16 Feb 2022.

The application has been amended as follows: 
Amendment to the Claims
Claim 2 and 11-12 are canceled.
Claims 3-7 and 9-10 are amended as follows:
3. (Currently amended) The method according to claim 16, wherein nicotinamide riboside, the AMPK activator 

4. (Currently amended) The method according to claim 16, wherein the AMPK activator are small organic molecules.

5. (Currently amended) The method according to claim 13, wherein the cardiomyopathy is dilated cardiomyopathy.

6. (Currently amended) The method according to claim 13, wherein the nicotinamide riboside is administered orally.

13, wherein the nicotinamide riboside is administered as dietary supplement.

9. (Currently amended) The method according to claim 13, wherein the cardiomyopathy is a symptom in a disorder selected from the group consisting of Congenital cardiomyopathy, Emery Dreiffuss Muscular Dystrophy, Duchenne and Becker Muscular Dystrophy, Limb-Girdle dystrophy, Steinert disease, Danon disease, Myofibrillar Myopathy, Arrhythmogenic dysplasia, Peripartum cardiomyopathy, Tako Tsubo cardiomyopathy, Nemaline Myopathies and RASopathies.

10. (Currently amended) The method according to claim 13, wherein the cardiomyopathy derives from mutations or a rare variant of one or several genes selected from the group consisting of A2ML1, AARS2, ABCC9, ACAD9, ACADVL, ACTA1, ACTC1, ACTN2, AGK, AGL, AGPAT2, ALMS1, ANK2, ANKRD1, ANO5, ATP5E, ATPAF2, BAG3, BRAF, BSCL2, CALR3, CASQ2, CAV3, CAVIN4, CHRM2, COA5, COA6 , COL7A1, COQ2, COX15, COX6B1, CRYAB, CSRP3, CTNNA3, CTNNB1, DES, DLD, DMD, DNAJC19, DNM1L, DOL, DSC2, DSG2, DSP, DTNA, ELAC2, EMD, EYA4, FAH, FHL1, FHL2, FHOD3, FKRP, FKTN, FLNC, FOXD4, FOXRED1, FX, GAA, GATA4, GATA, GATA, GATAD, GFM1, GLA,GLB1, GNPTAB, GUSB, HCN4, HFE, HRAS, IDH2, ILK, JPH2, JUP, KCNH2, KCNJ2, KCNJ8, KCNQ1, KLF10, KRAS, LAMA2, LAMA4, LAMP2, LDB3, LIAS, LMNA, LZTR1, MAP2K1, MAP2K2, MIB1, MLYCD, MRPL3, MRPL44, MRPS22, MTO1, MYBPC3, MYH6, MYH7, MYL2, MYL3, MYLK2, MYOM1, MYOT, MYOZ2, MYPN, NEBL, NEXN, NF1, NKX2-5, NNT, NOTCH1, NRAS, OBSCN, OBSL1, OPA3, PDHA1, PDLIM3, PERP, PHKA1, PKP2, PKP4, PLN, PMM2, PPP1R13L, PRDM16, PRKAG2, PSEN1, PSEN2, PTPN11, RAF1, RASA2, RBM20, RITZ, RRAS, RYR2, SCN5A, SCO2, SDHA, SGCA, SGCB, SGC, SHOC, SLC22A5, SLC25A3, SLC25A4, SOS1, SOS2, SPEG, SPRED1, SURF1, SYNE1, SYNE2, TAZ, TBX20, TCAP, TGFB3, TMEM43, TMEM70, TMPO, TNNC1, TNNI3, TNNI3K, TNNT, TOR1AIP1, TPM1, TRIM63, TSFM, TTN, TTR, TXNRD2, VCL, and XK.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 17 Nov 2021, in which claims 2-7 and 9-13 are amended, claim 1 is canceled, and new claims 14-16 are added.

This application is the national stage entry of PCT/EP2017/066118, filed 29 Jun 2017; and claims benefit of foreign priority document EPO EP16305804.3, filed 30 Jun 2016; this foreign priority document is in English.

Claims 2-7 and 9-16 are pending in the current application. Claims 11-12, drawn to non-elected species, are withdrawn. Claim 2 and 11-12 are canceled by examiner's amendment herein. Claims 3-7, 9-10, and 13-16 are allowed in view of the examiner's amendment herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 17 Nov 2021, with respect that claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Cell Reports, 2015, 13, p533-545, Available online 8 October 2015, cited in PTO-892) has been fully considered and is persuasive, as claim 1 is canceled and amended claim 9 depends from claim 13. The teachings of Xu et al. do not teach or fairly suggest the instant invention as claimed.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 17 Nov 2021, and the examiner's amendment herein, with respect that claims 1-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milburn et al. (WO 2007/008548 A2, published 18 Jan 2007, provided by Applicant in IDS mailed 08 Jan 2019) in view of Zhang et al. (Science, 17 JUNE 2016, 352 (6292), p1436-1443, originally published online April 28, 2016, of record), Barp et al. (PLOS ONE, 2015, 10(10): e0141240, 14 pages, Published: October 29, 2015, of record), and Xu et al. (Cell Reports, 2015, 13, p533-545, Available online 8 October 2015, cited in PTO-892) has been fully considered and is persuasive, as claim 1 is canceled, and amended claims 2-7 and 9-10 depend from claim 13. Upon reconsideration of the teachings of the prior art Applicant's remarks are persuasive that the combined teachings of Milburn et al. in view of Zhang et al., Barp et al., and Xu et al. do not teach or fairly suggest the instant invention as claimed because the teachings of Xu et al. provide guidance for selection of patients having mutation in the Tfr1 leading to decreased iron. 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-7, 9-10, and 13-16 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623